 4:18-cr-03128-JMG-CRZ Doc # 36 Filed: 07/11/19 Page 1 of 1 - Page ID # 57



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:18CR3128

    vs.
                                                           ORDER
MAURICE J. PAOLA,

                 Defendant.



    IT IS ORDERED:

    1)    Pretrial motions and briefs shall be filed on or before August 12, 2019.

    2)    Trial of this case is set to commence before the Honorable John M.
          Gerrard, United States District Judge, in Courtroom 1, United States
          Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 23, 2019,
          or as soon thereafter as the case may be called, for a duration of five
          (5) trial days. Jury selection will be held at commencement of trial.

    3)    The ends of justice served outweigh the interests of the public and the
          defendant in a speedy trial, and the additional time between today’s
          date and September 23, 2019 shall be deemed excludable time in any
          computation of time under the requirements of the Speedy Trial Act,
          because although counsel have been duly diligent, additional time is
          needed to adequately prepare this case for trial and failing to grant
          additional time might result in a miscarriage of justice. 18 U.S.C. §
          3161(h)(1) & (h)(7). Failing to timely object to this order as provided
          under this court’s local rules will be deemed a waiver of any right to
          later claim the time should not have been excluded under the Speedy
          Trial Act.

    July 11, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
